DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/26/2021, 04/29/2021, 08/05/2021, 04/08/2022, 05/27/2022, 10/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 24 are objected to because of the following informalities:  
Claims 1 and 24 have interchanged the orientation of the first and second cavity.  Claim 1 states that “the first cavity is configured to receive the distal end”.  Claim 24 states “positioning the distal end of the artificial implanted hair into said second cavity”.  The examiner suggests amending claims 1 and 24 to keep first and second cavity consistent for the sake of clarity.
Claim 25 does not end in a period.  MPEP 608.01(m) states that each claim must end in a period.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 recites the limitation "the artificial implanted hair" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to read “the artificial implanted hair element”.
Claim 25 recites the limitation “the artificial implanted hair” in line 3.  .  Examiner suggests amending the claim to read “the artificial implanted hair element”.
Regarding claim 25, the phrase "other chemical means" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other chemical means"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 24 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The examiner suggests amending claim 10 to read “An extension apparatus for an artificial implanted hair element configured to be implanted in a patient's epidermis”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonati et al (US 2007/0067033 A1).

Regarding claim 1, Bonati discloses an extension apparatus for an artificial implanted hair element in a patient's epidermis (Figure 5; paragraph 0009), the artificial implanted hair element (Figure 5, item 36 (annotated below)) projecting beyond the epidermis (Figure 6, paragraph 0045 states that the implant assembly lies outside the healed epidermis thereby reducing the risk for infection) and having a distal end (Figure 3, distal end annotated below), said apparatus comprising: 
a cylindrical structure (Figure 3, item 30)  having a first end with a first cavity (Figure 3, item 34) therein and a second end with a second cavity therein (Figure 3, cavity for receiving item 24; paragraph 0037) 
and wherein said first cavity is configured to receive the distal end (Figure 4B, first cavity 34 receives the distal end of 36) therein 
and said second cavity is configured to receive at least one hair extension element therein (Figure 3, second cavity receives hair extension element 24 shown in Figure 2).

    PNG
    media_image1.png
    737
    684
    media_image1.png
    Greyscale

Regarding claim 2, Bonati discloses wherein said at least one hair extension element comprises synthetic polymers (paragraph 0035).
Regarding claim 3, Bonati discloses wherein said at least one hair extension element is a solid hair element (paragraph 0035).
Regarding claim 24, Bonati discloses method for forming a hair extension on an artificial implanted hair element in a patient's epidermis (Figure 5; paragraph 0009), the artificial implanted hair element (Figure 5, item 36 (annotated above)) projecting beyond the epidermis (Figure 6, paragraph 0045 states that the implant assembly lies outside the healed epidermis thereby reducing the risk for infection)  and having a distal end (Figure 3, distal end annotated above), said method comprising: 
forming a cylindrical structure (Figure 3, item 30)  having a first end with a first cavity (Figure 3, cavity for receiving item 24; paragraph 0037) therein and a second end with a second cavity therein (Figure 3, item 34); 
positioning a portion of at least one hair extension element into said first cavity (Figure 3, first cavity receives hair extension element 24 shown in Figure 2) therein and securing said portion therein (paragraph 0037, lines 5-8); 
and positioning the distal end of the artificial implanted hair into said second cavity (Figure 4B, second cavity 34 receives the distal end of 36) and securing the distal end therein (paragraph 0038).
	Regarding claim 25, Bonati discloses wherein said step of securing comprises using friction, heat, adhesive or other chemical means for securing said at least one hair extension element (paragraph 0037, lines 5-8) or said distal end of the artificial implanted hair.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774